Citation Nr: 1123606	
Decision Date: 06/22/11    Archive Date: 06/28/11

DOCKET NO.  08-01 312	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to compensation under the provisions of 38 C.F.R. § 1151 for cervical spine fusion with plates and screws inserted with residual bilateral radiculopathy and bilateral carpal tunnel syndrome.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

D. Schechter, Counsel



INTRODUCTION

The Veteran had active service from May 1972 to May 1976.

The appeal comes before the Board of Veterans' Appeals (Board) from an August 2007 rating decision by the above Department of Veterans Affairs (VA) Regional Office (RO).  

The Veteran had requested a Travel Board hearing in the course of appeal.  However, when one was scheduled for him in May 2010, he failed to appear for that hearing, without explanation or request for rescheduling.  


FINDINGS OF FACT

The Veteran's 38 U.S.C.A. § 1151 claim seeks benefits based on injuries sustained in the course of his duties as a VA employee, not based on disease or disability caused or aggravated by, or resulting during the course of, any hospital care, medical or surgical treatment, examination, vocational rehabilitation, or compensated work therapy furnished to him under any law administered by VA.  


CONCLUSION OF LAW

The criteria for entitlement to compensation under 38 U.S.C.A. § 1151 for cervical spine fusion with plates and screws inserted with residual bilateral radiculopathy and bilateral carpal tunnel syndrome have not been met.  38 U.S.C.A. § 1151 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.154, 3.358, 3.361 (2010).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2010).

Congress, in enacting the VCAA, noted the importance of balancing the duty to assist with "the futility of requiring VA to develop claims where there is no reasonable possibility that the assistance would substantiate the claim."  Mason v. Principi, 16 Vet. App. 129, 132 (2002).  Where the law, and not the evidence, is dispositive of a claim, the VCAA is not applicable.  Id.  (VCAA not applicable to claim for non-service-connected pension when the claimant did not serve on active duty during a period of war, as required by law).  The Court has held that, when the interpretation of the law is dispositive of the issue on appeal, neither the duty-to-assist nor the duty-to-notify provisions of the VCAA are implicated.  Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001); Smith v. Gober, 14 Vet. App. 227, 231-32 (2000); see also VAOPGCPREC 5-2004 (June 23, 2004).

In addition, the VCAA is not applicable where further assistance would not aid the appellant in substantiating his claim.  Wensch v. Principi, 15 Vet App 362 (2001); see 38 U.S.C.A. § 5103A(a)(2) (Secretary not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim"); see also VAOPGCPREC 5-2004; 69 Fed. Reg. 59,989 (2004) (holding that the notice and duty to assist provisions of the VCAA do not apply to claims that could not be substantiated through such notice and assistance).

In this case, the claim is denied as a matter of law, with the facts not reasonably in dispute, and hence there is no reasonable possibility of furthering the claim by additional notice or development.  The U.S. Court of Appeals for Veteran Claims has held that needless remands are to be avoided.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

II.  Claim for Benefits Under 38 U.S.C.A. § 1151

The statute at 38 U.S.C.A. § 1151(a) provides in relevant part that disability compensation shall be awarded for qualifying additional disability of a veteran in the same manner as if such additional disability were service-connected.  As pertinent to this case, a qualifying additional disability means a disability which was not the result of the Veteran's willful misconduct and was caused by hospital care, medical or surgical treatment, or examination furnished by a VA employee or in a VA facility, and the proximate cause of the claimed disability was either: (A) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the Department in furnishing the hospital care, medical or surgical treatment, or examination; or (B) an event not reasonably foreseeable in the course of such care or treatment.

The implementing regulation (applicable to section 1151 claims received on or after October 1, 1997) is 38 C.F.R. § 3.361, which provides that, in order to determine whether a veteran has an additional disability, VA compares such veteran's condition immediately before the beginning of the hospital care, medical or surgical treatment, or examination upon which the claim is based to the  veteran's condition after such care, treatment, or examination has stopped.  VA considers each involved body part or system separately. 38 C.F.R. § 3.361(b).  Claims based on additional disability due to hospital care, medical or surgical treatment, or examination must meet specified causation requirements.  38 C.F.R. § 3.361(c)(1) (disability actually resulted from the VA care); (c)(2) (continuance or natural progress of a pre-existing condition cannot be due to VA care unless caused by failure to timely diagnose); (c)(3) (veteran's failure to follow medical instructions vitiates VA causation); (d)(1) (VA failed to exercise reasonable degree of care or acted without veteran's informed consent), (d)(2) (event not reasonably foreseeable caused additional disability).  

Claims under 38 C.F.R. § 1151 may also be based on injury or disease or disability sustained in the course of vocational rehabilitation or compensated work therapy where these are VA programs.  38 C.F.R. § 3.361.  

The facts of the present case are not materially in dispute.  The Veteran was a current employee of VA and engaged in work activity spackling a wall when he was assaulted by a VA patient.  That was not in the course of VA vocational rehabilitation or VA compensated work therapy, nor was the Veteran there to receive VA medical care at that time.  38 C.F.R. § 3.361.  The Veteran sustained a neck/back injury as a result of the assault.  His appealed claim is for VA benefits for disability resulting from that injury.  

The Veteran's attempted reliance on the provisions of 38 U.S.C.A. § 1151 is misplaced, because benefits can only be afforded based on that statute when a Veteran suffers disease or disability in the course of  any of the above-noted VA medical care or treatment or VA vocational rehabilitation or VA compensated work therapy.  38 C.F.R. § 3.361.  The injuries claimed by the Veteran herein were suffered in the course of regular VA employment, which does not fall within the ambit of circumstances which may give rise to a benefit under the provisions of 38 U.S.C.A. § 1151.  In fact, the record reflects that he filed a claim for benefits and rehabilitation from the Federal Office of Workers' Compensation Programs, and received benefits from that agency.  Therefore, his claim of entitlement to VA benefits must be denied as a matter of law.  See Sabonis v. Brown, supra.


ORDER

Entitlement to compensation under the provisions of 38 C.F.R. § 1151 for cervical spine fusion with plates and screws inserted with residual bilateral radiculopathy and bilateral carpal tunnel syndrome is denied as a matter of law.  



____________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


